EX-99.23(g)(27) Amendment to Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. This Amendment to the Master Global Custody Agreement between the Customer and JPMorgan Chase Bank, N.A. dated August 12, 2009 (“Agreement”), is made and effective the 1st day of May, 2010 by and between JNL Series Trust and JNL Investors Series Trust (each individually “Trust”, collectively, the “Trusts”), JNL Variable Fund LLC (the “Fund”) and JPMorgan Chase Bank, N.A. (“Custodian”). Whereas, the Trusts, Fund and the Custodian have entered into the Agreement. Whereas, Capital Guardian Trust Company was replaced with Franklin Templeton Institutional, LLC as Investment Sub-Adviser for the JNL/Capital Guardian International Small Cap Fund of JNL Series Trust, and the parties wish to amend Schedule A of the Agreement to remove the JNL/Capital Guardian International Small Cap Fund, and add the JNL/Franklin Templeton International Small Cap Growth Fund. Whereas, the parties also wish to amend Schedule A of the Agreement to add the following six new JNL Series Trust funds: 1) JNL/American Funds Blue Chip Income and Growth Fund; 2) JNL/American Funds Global Bond Fund; 3) JNL/American Funds Global Small Capitalization Fund; 4) JNL/American Funds Growth-Income Fund; 5) JNL/American Funds International Fund; and 6) JNL/American Funds New World Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. To delete Schedule A of the Agreement, and substitute it with Schedule A attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. 3. The Trusts, Fund and the Custodian hereby each represent and warrant to the other that it has full authority to enter into this Amendment upon the terms and conditions hereof and that the individual executing this Amendment on its behalf has the requisite authority to bind the Trusts, Fund or Custodian to this Amendment. In Witness Whereof, the parties hereto have executed this Amendment as of the date set forth above. JNL Series Trust JNL Investors Series Trust JNL Variable Fund LLC JPMorgan Chase Bank, N.A. By:/s/ Mark D.Nerud By: /s/ Paul Larkin Name: Mark D. Nerud Name:Paul Larkin Title: President Title:Executive Director Schedule A List of Funds as of May 1, 2010 JNL Investors Series Trust Funds JNL/PPM America Total Return Fund JNL Money Market Fund JNL Series Trust Funds JNL/American Funds Blue Chip Income and Growth Fund JNL/American Funds Global Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/American Funds Growth-Income Fund JNL/American Funds International Fund JNL/American Funds New World Fund JNL/AIM Global Real Estate Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Small Cap Growth Fund JNL/Capital Guardian Global Balanced Fund JNL/Capital Guardian Global Diversified Research Fund JNL/Capital Guardian U.S. Growth Equity Fund JNL/Credit Suisse Commodity Securities Fund JNL/Credit Suisse Long/Short Fund JNL/Eagle Core Equity Fund JNL/Eagle SmallCap Equity Fund JNL/Franklin Templeton Global Growth Fund JNL/Franklin Templeton Income Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Mutual Shares Fund JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/JPMorgan MidCap Growth Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Lazard Emerging Markets Fund JNL/Lazard Mid Cap Equity Fund JNL/M&G Global Basics Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Global Alpha Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Oppenheimer Global Growth Fund JNL/PAM Asia ex-Japan Fund JNL/PAM China-India Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/PPM America Small Cap Value Fund JNL/PPM America Value Equity Fund JNL/Red Rocks Listed Private Equity Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/Select Balanced Fund JNL/Select Money Market Fund JNL/Select Value Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/T. Rowe Price Value Fund JNL/Franklin Templeton Founding Strategy Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/S&P 4 Fund JNL/S&P Disciplined Growth Fund JNL/S&P Disciplined Moderate Fund JNL/S&P Disciplined Moderate Growth Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Moderate Growth Fund JNL Institutional Alt 65 Fund JNL Institutional Alt 50 Fund JNL Institutional Alt 35 Fund JNL Institutional Alt 20 Fund JNL Variable Fund LLC Funds JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Global 15 Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital Management Technology Sector Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management DowSM 10 Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital Management S&P® 10 Fund JNL/Mellon Capital Management JNL 5 Fund
